Citation Nr: 1315509	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  10-21 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

The propriety of the reduction from 60 percent to 0 percent for heart murmur with chest pains, effective February 1, 2010.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to April 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In December 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.

In July 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In correspondence submitted in February 2011 and January 2013, the Veteran argued that based on expert opinions that blockage in a coronary artery will cause chest pain, it is possible that her unexplained chest pains in service and many years of angina symptoms were related to significant blockage of an artery, which she had experienced twice.  The first episode was documented during a 1998 CT scan at the Dekalb Medical Center, which predated her cancer diagnosis, surgery and chemotherapy treatments.  The second blockage was noted in the ramus intermedius, post chemotherapy in 2009, during heart catheterization.  In An August 2012 report, Dr. P.V.S., of the Atlanta Heart Specialists, noted that she had reviewed the Veteran's past records from 1988 to the present, and diagnosed the Veteran with cardiomyopathy with single vessel coronary artery disease.  In view of the above, the issue of entitlement to service connection for coronary artery disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide her claim so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).

In February 2011, at the time this matter was certified on appeal to the Board, the Veteran submitted additional correspondence from her treating VA cardiologist as well as the results of a December 2010 EKG.  In his February 2011 correspondence, A.M., M.D., F.A.C.C., of the Atlanta VA Medical Center, stated that he had reviewed the June 2009 rating decision, which had proposed reducing the Veteran's disability rating for her service-connected heart murmur with chest pains.  It was his opinion that variations in ejection fraction readings were not consistent with her cardiomyopathy.  The latest reading of 25 percent (apparently shown on the December 2010 EKG), he said, was more consistent with her condition.

In the July 2011 remand, the Board noted that it appeared that the Veteran's treating physician was possibly stating that the Veteran's heart murmur was responsible for her cardiac symptoms and that such symptoms were not caused by the chemotherapy for her lymphoma.  As such, the Board directed that the RO/AMC attempt to seek clarification from Dr. A.M. as to the meaning of his February 2011 correspondence when he wrote that variations in ejection fraction readings were not consistent with the Veteran's cardiomyopathy and that the December 2010 reading of 25 percent was more consistent with her condition.  

The record does not reflect that the remand directives were complied with.  In this regard, in September 2011, a VA examiner reviewed the Veteran's claims file and rendered an opinion.  The examiner also noted that he had communicated with Dr. A.M. for clarification of his February 2011 letter.  However, the examiner did not state what Dr. A.M.'s response was or give any specifics regarding the communication between the two of them, including any clarification of Dr. A.M.'s opinion regarding the etiology of the Veteran's cardiac symptoms.  Furthermore, the record does not reflect that the RO attempted to contact Dr. A.M. directly and request clarification from him of his February 2011 statement, which was the intent of the July 2011 remand directive.

In Savage v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification...could provide relevant information that is otherwise in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  Savage, 24 Vet. App. 259 (2011).  The Court made it clear, however, that the Board's duty to clarify a medical opinion is limited and only arises in "those instances in which the missing evidence bears greatly on the probative value of the private examination report."  Id.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to seek clarification directly from the Veteran's treating cardiologist at the Atlanta VAMC, A.M., M.D., F.A.C.C., of his February 
2011 correspondence and determine his exact contentions as to whether the Veteran's service-connected heart murmur is the cause, in whole or in part, of her cardiac symptoms, including cardiomyopathy, as opposed to being due to the chemotherapy administered for her lymphoma.  

2.  Thereafter, the RO/AMC shall readjudicate the Veteran's claim for the propriety of the reduction from 60 percent to 0 percent for heart murmur with chest pains, effective February 1, 2010.  If the benefit sought on appeal is not granted, the Veteran should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



